Dismissed and Opinion filed July 11, 2002








Dismissed and Opinion filed July 11, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00159-CV
____________
 
FOUNTAIN BUILDERS HARDWARE, INC., Appellant
 
V.
 
TRIMBLE & STEPHENS CONSTRUCTION SERVICES, INC., Appellee
 

 
On
Appeal from the County Court No. 2
Galveston
County, Texas
Trial
Court Cause No. 47,488
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed October 4, 2001.
On July 1, 2002, appellant filed an
agreed motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed July 11, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).